Attachment to Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
 	Applicant argues the Sasajima teaches against the proposed modification, i.e. Sasajima in view of “How to set the hold pressure?” (hereinafter NPL), because “it would appear that one of ordinary skill in the art would want to keep conditions such a pressure constant (i.e., in order to properly measure the spiral flow).”  
 	Though Sasajima does mention a hold time during the measurement of the spiral flow of the fixing resin composition used in the injection molding process, NPL was provided to support the obviousness of incorporating a hold pressure at the end of the injection step during the rotor insert molding process of Sasajima.  Since NPL teaches the incorporation of a hold pressure to an injection molding process produces moldings having less defects like warpage and stress, and Sasajima is an injection molding process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the hold pressure step as taght by NPL into the process of Sasajima in order to produce moldings having less defects like warpage and stress.  
 	   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744